UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549POST-EFFECTIVE AMENDMENT NO. 2TOFORM S-1REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 CH REAL ESTATE II, INC.(Exact Name of Registrant in its Charter) Utah650090-1030909(State of Incorporation) (Primary Standard Classification Code)(IRS Employer ID No.)2/2 RoadGrand Junction, COT: (970) 424-6935(Address and Telephone Number of Registrant’s PrincipalExecutive Offices and Principal Place of Business)David Rees175 South Main Street, 15th FloorSalt Lake City, UT 84111T: (801) 303-5736F: (801) 355-5005(Name, Address and Telephone Number of Agent for Service)If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ¨If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx(Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIESPursuant to the Registration Statement on Form S-1 (File No. 333-179424) (as amended, the “Registration Statement”) initially filed by CH Real Estate II, Inc. (the “Company”) with the Securities and Exchange Commission (the “SEC”) on February 8, 2012, and declared effective by the SEC on January 14, 2013, the Company registered 1,360,000 shares of its common stock under the Securities Act of 1933. The Company is filing this Post-Effective Amendment No. 2 to the Registration Statement to terminate the Registration Statement and to deregister, as of the date hereof, all of the shares remaining unsold under the Registration Statement. By filing this Post-Effective Amendment No. 2 to the Registration Statement, the Registrant hereby removes from registration all securities registered under the Registration Statement which remain unsold as of the date hereof. 2SIGNATURESPursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Grand Junction, Colorado, on the December 28, 2016. CH Real Estate II, Inc.By: /s/ Curt HansenCurt HansenChief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. NameTitleDate/s/ Curt HansenChief Executive Officer, December 28, 2016Curt HansenPrincipal Financial Officer, Principal Accounting Officer, and Chairman of the Board of Directors/s/ Mike HansenMember of the Board of DirectorsDecember 28, 2016Mike Hansen 3
